Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 1 of 16 Page ID #:211



 1 PICK & BOYDSTON, LLP
     BRIAN D. BOYDSTON, ESQ., CA Bar No. 155614
 2 Brianb@ix.netcom.com
     10786 Le Conte Ave.
 3 Los Angeles, California 90024
     Telephone: (213) 624-1996
 4
     Attorneys for Plaintiff Patrick J. Reiten MD FACS
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10 PATRICK J. REITEN MD FACS, a               CASE NO. 2:18-cv-7433-PA-PLA
     California corporation,
11                                            OPPOSITION TO MOTION TO
                  Plaintiff,                  DISMISS
12
13         v.
14 BLUE CROSS OF CALIFORNIA, dba
     ANTHEM BLUE CROSS, a California
15 Corporation, and DOES 1 through 50,
     inclusive,
16
                  Defendants.
17
18         Plaintiff Patrick J. Reiten, MD, FACS (“Reiten”) hereby opposes the motion
19 to dismiss filed by Defendant Blue Cross of California, dba Anthem Blue Cross
20 (“Blue Cross”).
21
22
23
24
25
26
27
28


                       OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 2 of 16 Page ID #:212



                             TABLE OF CONTENTS
 1
 2 INTRODUCTION…………………………………………………………… 5
 3
 4 ARGUMENT………………………………………………………………… 7
 5
 6     A. Reiten has Properly Alleged a Claim for Quantum Meriut.............. 7
 7
 8
       B. Reiten should be Given Leave to Amend the Claims Regarding

 9        ERISA Patients………………………………………………………. 11
10
11
12 CONCLUSION……………………………………………………………… 15
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-

                     OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 3 of 16 Page ID #:213



                             TABLE OF AUTHORITIES
 1
 2
     Federal Cases                                                     Page(s)
 3
 4 Barlow Respiratory Hosp. v. Cigna Health & Life Ins. Co.,
 5
     2016 WL 7626446 (C.D. Cal. 2016) ……………………………….…… 10
 6
 7 Community Hosp. of the Monterey Peninsula v. Aetna Life Ins. Co.,
 8 119 F. Supp. 3d 1042 (N.D. Cal. 2015)…………………………………. 10
 9
     Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989) ……... 14
10
11 In re U.S. Healthcare, Inc., 193 F.3d 151 (3rd Cir. 1999)………………. 11
12
     Kearney v. Standard Ins. Co., 175 F.3d 1084 (9th Cir. 1999)…………... 14
13
14 Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 111 (2008)……………….. 14
15
     Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987)…………… 12, 13
16
17 Misic v. Building Service Employees Health and Welfare Trust,
18 789 F.2d 1374 (9th Cir. 1986)………………………………………… 11, 12
19
     Pilot Life Insurance Co. v. Dedeaux, 481 U.S. 41 (1987)………………… 11
20
21 Simon v. Value Behavioral Health, Inc., 208 F.3d 1073 (9th Cir. 2000)…. 13
22
     Summit Estate, Inc. v. Cigna Healthcare of California, Inc.,
23
24 WL 4517111 (N.D. Dal. 2017) …………………………………………… 10
25
     Thomas v. Oregon Fruit Prods. , 228 F.3d 991 (9th Cir. 2000)…………... 14
26
27
28

                                             -2-

                      OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 4 of 16 Page ID #:214



     California Cases                                                 Page(s)
 1
 2 Bell v. Blue Cross of Cal., 131 Cal.App.4th 211 (2005)………………… 8, 9
 3
     Day v. Alta Bates Med. Ctr., 98 Cal. App. 4th 243 (2002) ……………….. 9
 4
 5 Haggerty v. Warner, 115 Cal.App.2d 468 (1953)………………………… 7
 6
     Ochs v. PacifiCare of Calif., 115 Cal.App.4th 782 (2004)……………….. 7
 7
 8 Orthopedic Specialists of S. Cal. v. Cal. Pub. Emp. Ret. Sys.,
 9 228 Cal. App. 4th 644 (2014) …………………………………………….. 10
10
     Pacific Bay Recovery, Inc. v. Cal. Physicians’ Servs., Inc.,
11
12 12 Cal. App. 5th 200 (2017) ……………………………………………… 10
13
     Producers Cotton Oil Co. v. Amstar Corp., 197 Cal.App.3d 638 (1988)… 7
14
15 Prospect Med. Group v. Northridge Emergency Med. Group,
16
     45 Cal.4th 497 (2009)…………………………………………………….. 8
17
18
19
     Federal Statutes                                                 Page(s)
20
21
     ERISA Section 502(a) ………………………………………………… 6, 12, 13
22
23 28 U.S.C. § 1331…………………………………………………………. 13
24
25
     28 U.S.C. § 1441(b) …………………………………………………….. .13

26
27
28

                                              -3-

                        OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 5 of 16 Page ID #:215



     California Statutes                                            Page(s)
 1
 2 Civ. Code, Section 3521……………………………………………….. 9
 3
 4
 5
 6 Treatises                                                        Page(s)
 7 Rest., Restitution, Section 114 (1937) ………………………………… 9
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -4-

                     OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 6 of 16 Page ID #:216



                                    INTRODUCTION
 1
 2
           This case concerns emergency medical services provided by Reiten to
 3
 4 patients insured by Blue Cross. Dr. Reiten is an emergency room surgeon and
 5
     his medical practice exclusively concerns the provision of emergency medical
 6
 7 services to people who require immediate surgery to avoid death. This case
 8 concerns emergency medical services provided by Reiten to patients insured by
 9
     Blue Cross.
10
11
           For the patients at issue here, Dr. Reiten performed emergency surgery,
12
13 saved the patients’ lives, and then billed Blue Cross. As Reiten has no standing
14
     contract with Blue Cross, Reiten billed Blue Cross at his regular rates for the
15
16
     services he performed. For each of the patients at issue here, Blue Cross paid

17 Reiten a small fraction of the amount billed, and, after receiving and rejecting
18
     several appeals from Reiten for additional payment, refused to pay Reiten
19
20 anything further, leaving Reiten unpaid in the amount of $334,291.18. As a
21
     result, Reiten filed suit against Blue Cross.
22
23         Once served with the complaint herein, Blue Cross removed the action to
24
     federal court on the grounds that five of the patients at issue were enrolled in
25
26 medical insurance plans governed by the Employee Retirement Income
27
     Security Act (“ERISA”).
28

                                               -5-

                       OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 7 of 16 Page ID #:217



            Then, Blue Cross filed this motion, contending that (1) it should be
 1
 2 dismissed as to the claims regarding all the patients on the grounds that the
 3
     complaint failed to allege a valid cause of action for quantum meruit, and (2)
 4
 5 that the claims regarding the five patients enrolled in ERISA plans should also
 6
     be dismissed because the complaint fails to allege a valid cause of action
 7
 8 pursuant to ERISA.
 9
            Blue Cross’s first argument is based on inapposite case law dealing with
10
11 non-emergency services like substance abuse treatment, and/or causes of action
12
     other than quantum meruit, resulting in an inaccurately narrow interpretation of
13
14 common law quantum meruit principles, which flies in the face of the relevant
15
     California court of appeal decisions. It is also an interpretation, which, if
16
17
     accurate, would make it impossible for emergency room physicians to compel

18 insurers of emergency room patients to pay for emergency medical services
19
     provided to their insureds. Such an absurd state of affairs simply does not
20
21 exist.
22
23          Blue Cross’s second argument as to ERISA preemption is more or less
24 accurate, however, rather than dooming Reiten’s claims, Reiten can simply
25
     amend the complaint to allege claims pursuant to Section 502(a) of ERISA, a
26
27 circumstance common to actions such as this one.
28

                                               -6-

                       OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 8 of 16 Page ID #:218



           Therefore, the motion should be denied was to the non-ERISA claims,
 1
 2 and granted with leave to amend as to the claims regarding the five ERISA
 3
     patients.
 4
 5
                                      ARGUMENT
 6
 7         A. Reiten has Properly Alleged a Claim for Quantum Meriut.
 8
 9         The gravamen of Blue Cross’ first argument is that Blue Cross never
10
     asked Reiten to perform the life saving emergency room services Dr. Reiten
11
12 performed on Blue Cross’ patients. In a non-emergency setting, this might be a
13
     reasonable point; in an emergency room setting, it is not and borders on the
14
15 frivolous.
16         A claim for quantum meruit stands for work, labor or services rendered
17
     pursuant to the debtor's express or implied request, when the work, labor or
18
19 services were intended to and did benefit the debtor. See Ochs v. PacifiCare of
20
     Calif., 115 Cal.App.4th 782, 794 (2004), and Haggerty v. Warner, 115 Cal.App.2d
21
22 468, 475 (1953). One court described a quantum meruit claim as one where "[a]
23
     recipient of services performed either requested or acquiesced in them...."
24
     (Producers Cotton Oil Co. v. Amstar Corp., 197 Cal.App.3d 638, 659 (1988).
25
26 Therefore, since the “request” for services may be “implied”, the allegations of the
27
     complaint satisfy the first element of a quantum meruit claim.
28

                                              -7-

                       OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 9 of 16 Page ID #:219



           Not surprisingly, courts have acknowledged that when a person staggers
 1
 2 into an emergency room requiring emergency medical care, there is an implied
 3
     request by their insurer, who is contractually bound to the patient to provide
 4
 5 medical care for the patient, to treat the insured patient, and that such
 6
     circumstances give rise to a quantum meruit claim directly against insured
 7
 8 patients’ insurers. See Prospect Med. Group v. Northridge Emergency Med.
 9 Group, 45 Cal.4th 497, 505-506 (2009) (“the Department of Managed Health Care
10
     argued in Bell, and the Court of Appeal concluded, that doctors may directly sue
11
12 HMO's to resolve billing disputes in order to avoid the necessity of balance
13
     billing”, Id. at 507-508), 87 Cal. Rptr.3d 299, Bell v. Blue Cross of Cal., 131
14
15 Cal.App.4th 211 (2005).
16
           Blue Cross suggests that Reiten’s claim is invalid because, as noted, Blue
17
18
     Cross did not request such services, and also that Blue Cross did not receive the

19 services itself, or benefit from them. However, this argument has been raised by
20
     insurers and rejected because it ignores the fact that quantum meruit claims lie not
21
22 only against parties who receive services, but also against “other” parties who
23
     were obligated to perform the services rendered. Blue Cross’ entire line of
24
25 argument ignores this “other” aspect of quantum meruit law.
26         As thoroughly explained in Bell:
27
28

                                              -8-

                       OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 10 of 16 Page ID #:220



                        “We reject Blue Cross's contention that Dr. Bell has no implied-
  1
  2              in-law right to recover for the reasonable value of his services. ‘He who
  3
                 takes the benefit must bear the burden’ (Civ. Code, Section 3521), and
  4
  5              he who has ‘performed the duty of another by supplying a third
  6
                 person with necessaries, although acting without the other's
  7
  8              knowledge or consent, is entitled to restitution from the other

  9              therefore if (a) he acted unofficiously and with intent to charge
 10
                 therefor, and (b) the things or services supplied were immediately
 11
 12              necessary to prevent serious bodily harm to or suffering by such
 13
                 person.’ (Rest., Restitution, Section 114 (1937), quoted in California
 14
 15              Emergency Physicians Medical Group v. PacifiCare of California,
 16
                 supra, 111 Cal.App.4th at p. 1137, fn. 3.)”
 17
 18
      Bell v. Blue Cross of Cal., 131 Cal.App.4th at 221 (2005). [emphasis added]

 19         As the highlighted language makes clear, a quantum meruit claim lies not
 20
      only against the patients treated by Dr. Reiten, but also as to “the other”, in this
 21
 22 case Blue Cross, which had a “duty” to provide their insureds with medical care.
 23
            The cases cited by Blue Cross in its papers do not contradict these
 24
 25 obvious principles; rather, they are entirely inapposite.
 26         -Day v. Alta Bates Med. Ctr., 98 Cal. App. 4th 243 (2002) does not even
 27
      concern a claim for medical benefits, let alone emergency room benefits (it
 28

                                                -9-

                        OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 11 of 16 Page ID #:221



      concerns a lien in a malpractice case).
  1
  2         -Community Hosp. of the Monterey Peninsula v. Aetna Life Ins. Co., 119
  3
      F. Supp. 3d 1042 (N.D. Cal. 2015) concerned several causes of action which
  4
  5 were defeated, including a common count for services rendered, but no quantum
  6
      meruit claim (interestingly, the closest claim to quantum meruit was a common
  7
  8 count open book claim, which the court did not dismiss, but ordered to trial).
  9         -The rest (Barlow Respiratory Hosp. v. Cigna Health & Life Ins. Co.,
 10
      2016 WL 7626446 (C.D. Cal. 2016), Summit Estate, Inc. v. Cigna Healthcare of
 11
 12 California, Inc., WL 4517111 (N.D. Dal. 2017), Orthopedic Specialists of S.
 13
      Cal. v. Cal. Pub. Emp. Ret. Sys., 228 Cal. App. 4th 644 (2014), and Pacific Bay
 14
                                                                    th
 15 Recovery, Inc. v. Cal. Physicians’ Servs., Inc., 12 Cal. App. 5 200 (2017))
 16
      concerned non-emergency room services such as substance abuse treatment (see
 17
 18
      Summit and Pac. Bay), in which the parties had the opportunity to haggle back

 19 and forth. Not surprisingly, as a result, in such completely different
 20
      circumstances from those at issue here, in those cases the courts sensibly
 21
 22 rejected quantum meruit claims.
 23
            As a result, Reiten has sufficiently pled a claim for quantum meruit and
 24
 25 Blue Cross motion should be denied as to the claims which relate to non-ERISA
 26 patients.
 27
 28

                                                -10-

                        OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 12 of 16 Page ID #:222



            B. Reiten should be Given Leave to Amend the Claims Regarding
  1
  2            ERISA Patients.
  3
            Reiten does not contest that as to its claims regarding five patients who
  4
  5 are members of an ERISA health plan, Reiten’s state law quantum meruit claims
  6
      are pre-empted.
  7
  8         However, contrary to the implication of Blue Cross, ERISA pre-emption
  9 in a case like this is not a “kiss of death”, but merely requires state law claims to
 10
      be “re-characterized” as federal claims. Specifically, federal case law
 11
 12 consistently provides that medical providers in Dr. Reiten’s position are proper
 13
      plaintiffs in a §502(a) claim where the relevant patient has assigned its rights to
 14
 15 the medical provider.
 16
            This issue has come up and been thoroughly hashed out in the federal
 17
 18
      appellate courts See, e.g., Pilot Life Insurance Co. v. Dedeaux, 481 U.S. 41

 19 (1987), and Misic v. Building Service Employees Health and Welfare Trust,
 20
      (9th Cir. 1986) 789 F.2d 1374, as well as In re U.S. Healthcare, Inc., 193 F.3d
 21
 22 151, 160 (3rd Cir. 1999) (state law claims are “‘necessarily federal and in
 23
      character’, and thus are converted to federal claims”).
 24
 25         While it is true that, normally, only participants or beneficiaries can sue
 26 under ERISA, an exception is recognized for health care providers to whom
 27
      beneficiaries have assigned their benefit claims after receiving medical care.
 28

                                               -11-

                        OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 13 of 16 Page ID #:223



      Such providers are deemed to have "derivative standing" under ERISA because
  1
  2 this avoids forcing beneficiaries to front their bills and sue for reimbursement,
  3
      and thus furthers Congress' goal of enhancing employees' health and welfare
  4
  5 benefit coverage.
  6
            Specifically, in Misic v. Building Service Employees Health & Welfare
  7
  8 Trust, 789 F.2d 1374(9th Cir. 1986), the Ninth Circuit acknowledged that
  9 medical providers have standing under ERISA to sue health plans as assignees
 10
      of their patients, and noted that it furthered the Congressional goal ERISA by
 11
 12 avoiding the forcing of beneficiaries, i.e., patients, to front their bills and sue for
 13
      reimbursement. See Misic at 1376-1379.
 14
 15         Consistent therewith, in Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58
 16
      (1987), the United States Supreme Court held that when an ERISA plan
 17
 18
      beneficiary sues its plan under state law for non payment or under payment of

 19 benefits, ERISA preemption of such claims does not extinguish any and all
 20
      remedies of the beneficiary; rather, it forces such state law claims to be “re-
 21
 22 characterized” as federal claims under §502(a) of ERISA”.
 23
            “The question therefore resolves itself into whether or not the Avco
 24
 25         principle can be extended to statutes other than the LMRA in order to
 26         recharacterize a state law complaint displaced by § 502(a)(1)(B) as an
 27
            action arising under federal law.”
 28

                                               -12-

                        OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 14 of 16 Page ID #:224



      Metropolitan Life, at 64.
  1
  2         “Accordingly, this suit, though it purports to raise only state law claims,
  3
            is necessarily federal in character by virtue of the clearly manifested
  4
  5         intent of Congress. It, therefore, ‘arise[s] under the . . . laws . . . of the
  6
            United States,’ 28 U.S.C. § 1331, and is removable to federal court by the
  7
  8         Blue Cross, 28 U.S.C. § 1441(b).”

  9 Metropolitan Life, at 67.
 10
            It has been further observed that such treatment of such claims helps assure
 11
 12 healthcare providers’ willingness to provide health care for ERISA beneficiaries,
 13
      since otherwise they would be without a remedy in the event of non-payment. See
 14
 15 Simon v. Value Behavioral Health, Inc., 208 F.3d 1073, 1081 (9th Cir. 2000).
 16
            The elements of a § 502(a) claim are as follows:
 17
 18
               “Persons empowered to bring a civil action

 19            A civil action may be brought -
 20
                    (1) by a participant or beneficiary -
 21
 22                       (A) for the relief provided for in subsection (c) of this section,
 23
               or
 24
 25                       (B) to recover benefits due to him under the terms of his
 26
                    plan, to enforce his rights under the terms of the plan, or to clarify
 27
                    his rights to future benefits under the terms of the plan . . .”
 28

                                                 -13-

                         OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 15 of 16 Page ID #:225



               [emphasis added]
  1
  2         Here, if given leave to amend, Reiten shall allege that:
  3
               -the five patient’s concerned are enrollees of their respective plans,
  4
  5            -the five patients needed and were provided with medically necessary
  6
               emergency care; and
  7
  8            -that Blue Cross failed to pay those patient’s benefits in the form of the

  9            charges for the medical care provided by Reiten to the patients.
 10
            For the claims regarding those patients, the question for trial will be whether
 11
 12 or not Blue Cross abused its discretion in failing to pay Patient GG's medical fees.
 13
      See e.g., Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989); Metro.
 14
 15 Life Ins. Co. v. Glenn, 554 U.S. 105, 111 (2008); Thomas v. Oregon Fruit Prods.,
 16
      228 F.3d 991, 995-96 (9th Cir. 2000); and Kearney v. Standard Ins. Co., 175 F.3d
 17
 18
      1084, 1090 (9th Cir. 1999).

 19         Therefore, Reiten must be allowed to amend its claims regarding the five
 20
      ERISA patients.
 21
 22
 23
                                       CONCLUSION
 24
 25         Blue Cross’ motion should be dismissed with regard to Reiten’s claims
 26 regarding the non-ERISA patients at issue, and granted with leave to amend as to
 27
      the five ERISA patients.
 28

                                              -14-

                        OPPOSITION TO MOTION TO DISMISS
Case 2:18-cv-07433-PA-PLA Document 14 Filed 10/08/18 Page 16 of 16 Page ID #:226



  1
  2
  3 DATED: October 8, 2018              Respectfully submitted,
  4                                     PICK & BOYDSTON, LLP
  5
                                        By                /s/
  6                                             BRIAN D. BOYDSTON
  7                                     Attorneys for Plaintiff Patrick Reiten MD
                                        FACS
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         -15-

                     OPPOSITION TO MOTION TO DISMISS
